 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10       DONNA HAMMOCK,                                  No. 2:19-cv-1225-KJN
11                        Plaintiff,                     ORDER CLOSING CASE
12            v.                                         (ECF No. 17)
13       JAGUAR LAND ROVER N/A, LLC, et al.
14                        Defendants.
15

16           The Court is in receipt of the parties’ “Joint Stipulation and Proposed Order for Dismissal
17   with Prejudice.”1 (ECF No. 17). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that an
18   action may be dismissed without a court order by filing “a stipulation of dismissal signed by all
19   parties who have appeared.” “The dismissal is effective on filing[,] no court order is required[,
20   and unless] otherwise stated, the dismissal is ordinarily without prejudice to the plaintiff’s right to
21   commence another action for the same cause against the same defendants.” Concha v. London,
22   62 F.3d 1493, 1506 (9th Cir. 1995); see also United States v. Real Property Located at 475 Martin
23   Lane, Beverly Hills, CA, 545 F.3d 1134, 1145 (9th Cir. 2008) (noting that dismissal under Rule
24   41(a)(1)(A) requires no action on the part of the court and divests the court of jurisdiction once
25   the notice of voluntary dismissal is filed).
26   ///
27
     1
      This case proceeds before the undersigned pursuant to the consent of all parties and the district
28   court’s order reassigning the case. (See ECF Nos. 11, 12, 15.)
                                                     1
 1          Because the stipulation to dismiss with prejudice was signed by all parties who have

 2   appeared (ECF No. 17), the dismissal is effective without need for a court order. However, for

 3   the purposes of clarity, the Court enters this order directing closure of the case.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5      1. The action is DISMISSED WITH PREJUDICE pursuant to Federal Rule of Civil

 6          Procedure 41(a)(1)(A)(ii);

 7      2. The pending status conference (ECF No. 14) is VACATED;

 8      3. The Clerk of Court is directed to CLOSE this case.

 9   Dated: January 7, 2020

10

11

12
     hamm.1225
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
